IN THE SUPREME COURT OF IOWA
                                No. 13–0830

                             Filed June 30, 2015


STATE OF IOWA,

      Appellee,

vs.

HILLARY LEE TYLER,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Webster County, Thomas J.

Bice, Judge.



      Defendant    appeals     and   State   cross-appeals   district   court

restitution order requiring defendant pay restitution to the Crime Victim

Compensation Program. DISTRICT COURT JUDGMENT REVERSED.



      Mark C. Smith, State Appellate Defender, and Maria Ruhtenberg,

Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Tyler J. Buller and Laura

Roan, Assistant Attorneys General, and Ricki Osborn and Cori Kuhn

Coleman, County Attorneys, for appellee.
                                      2

PER CURIAM.

      Based on our decision in State v. Tyler, ___ N.W.2d ___ (Iowa 2015),

we reverse the district court’s restitution order requiring Hillary Tyler to

pay restitution to the Crime Victim Compensation Program. Restitution

is contingent on the entry of “a plea of guilty, verdict of guilty, or special

verdict upon which a judgment of conviction is rendered.”                Iowa

Code § 910.2(1) (2013). Therefore, because we reverse and remand the

underlying criminal case for a new trial, there is no plea of guilty, verdict

of guilty, or special verdict upon which a judgment of conviction was

rendered so as to authorize restitution at this time.        We reverse the

judgment of the district court.

      DISTRICT COURT JUDGMENT REVERSED.

      This opinion shall not be published.